DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-34 have been canceled by Preliminary Amendment.  Claims 35-54 are currently pending.  
Claim Objections
Claims 49-50 are objected to because of the following informalities:  Claim 49 recites “the method comprises comprising” in line 3, which appears to contain a grammatical/typographical error by using both “comprises” and “comprising”.  Claim 50 depends from claim 49 and therefore incorporates the same objected-to language.  Appropriate correction is required.
Applicant is advised that should claim 37 be found allowable, claim 48 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 46 be found allowable, claim 51
Applicant is advised that should claim 39 be found allowable, claim 52 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites variable Xs which refers to an undefined value which one of ordinary skill in the art cannot reasonably apprise as to the intended meaning of the variable without some concrete measure, which is lacking in both the claim and specification.  As such the claim is indefinite.  
Claims 41-43 depend from claim 40 without further clarifying the language and therefore incorporate the same indefinite language as claim 40.  
Claim 43 recites “system of equations (2) described above” in lines 4-5.  A claim may incorporate by reference to a specific figure or table, but only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to 

    PNG
    media_image1.png
    149
    232
    media_image1.png
    Greyscale
, 
the equation is indefinite by referring to an undefined values which one of ordinary skill in the art cannot reasonably apprise as to the intended meaning of the variable without some concrete measure, which is lacking in both the claim and specification.  Accordingly, the claim is indefinite. 
Claim 44 recites variable Xr which refers to an undefined value which one of ordinary skill in the art cannot reasonably apprise as to the intended meaning of the variable without some concrete measure, which is lacking in both the claim and specification.  As such the claim is indefinite.  
Claim 45 depends from claim 44 without further clarifying the language and therefore incorporate the same indefinite language as claim 44.
Claim 47 recites “equation systems (1) – (4) described above” and equation (11) described above” in lines 3-6.  A claim may incorporate by reference to a specific figure or table, but only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim (see MPEP 2173.05(s)).  Furthermore, the claim is unclear as to what is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun et al. (US 2014/0114620 A1) in view of Hua et al. (US 2017/0161948 A1). 
Regarding claim 35, Grinspun discloses: 
A method for generating a three dimensional representation of a garment, the method comprising: (Abstract of Grinspun: method and system for interactive garment modeling and editing including 3D draped model)
Obtaining a three dimensional human body model comprising an outer surface, the outer surface representative of an outermost surface of a human body; (Fig. 5 and Par. 48 of Grinspun: user can select from multiple curved bodies, or upload a curved body – see Figs. 1 and 2 showing different bodies having outermost surfaces)
Obtaining a three dimensional representation of a garment; and (Par. 34 of Grinspun: interactively displaying 2D flat pattern for constructing a garment, where user can interactively edit 2D flat pattern and instantaneously obtain feedback with resulting 3D draped representation – Figs. 1 and 2)
Simulating a three dimensional physical interaction of the three dimensional body model with a three dimensional representation of the garment; (Figs. 1 and 2 of Grinspun shows simulation window with 3D representations of garment with body; Par. 34: interactively edit garment and instantaneously view 3D draped representation)
Wherein simulating the three-dimensional physical interaction comprises: deforming [Examiner notes that Figs. 2 and Fig. 4 of Grinspun show different body positions of same model, while Figs. 1 and 2 show use of different body shapes, but does not provide a good description of deforming the 3D human body model)] and the three dimensional representation of the garment (Fig. 2 and Par. 39 of Grinspun: using mouse pointer, user selects lower boundary of 3D draped representation of dress, causing dress to lengthen in 3D); and displaying the deformed three-dimensional human body model and the deformed three-dimensional representation of the garment (Figs. 1 and 2 and Par. 34 of Grinspun: interactively edit garment and instantaneously view 3D draped representation; Par. 36: three-dimensional simulated representation 140 resulting from the two-dimensional flat patterns draped over a body 150; Also Fig. 12 and Par. 71 discusses deformation of clothing; Further note Figs. 1 and 2 show different garment shapes applied to different 3D models)

Hua discloses: 
Wherein simulating the three-dimensional physical interaction comprises: deforming both the three-dimensional human body model and the three dimensional representation of the garment; (Par. 98 of Hua: after the template body mesh is deformed to its new shape (as the target body mesh), the garment mesh may also deform to a new shape that is intersection-free with the target body mesh – Also see Figs. 5A-5F and Figs. 15A-15C and Par. 113 discussing mapping garment to template body meshes) and displaying the deformed three-dimensional human body model and the deformed three-dimensional representation of the garment (Figs. 5A-5F and 15A-15C and Par. 64 of Hua: display 170 may be any device or combination of devices suitable for displaying 3D polygonal meshes, including deformed and/or layered garment meshes with respect to a target body mesh)
	Both Grinspun and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, 
Regarding claim 36, Grinspun further discloses: 
Wherein the three dimensional human body model comprises a three-dimensional body mesh and the three dimensional representation of the garment comprises at least one of: a two-dimensional garment mesh in a three-dimensional space; and a three-dimensional garment mesh (Par. 67 of Grinspun: interactive garment designing application can include one or more cloth models, using triangle meshes with the multiple models – Also see Fig. 10 showing cloth mesh as well as Fig. 12)
Regarding claim 44, Grinspun modified by Hua further discloses: 
Comprising constraining the three-dimensional body mesh to avoid penetration of an inner body surface (Par. 34 of Hua: The deformation may include collapsing a specific (inner) garment mesh in the layering order onto the target body mesh, expanding outer garment mesh(s) to accommodate the inner garment mesh and shape-recovering the inner (collapsed) garment mesh toward the outer expanded garment such that the inner garment mesh does not intersect the outer expanded garment meshes and does not intersect the target body mesh; Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh), the inner body surface comprising an implicit surface parameterized by Xr (Fig. 8 and Par. 104 of Hua: mappings of vertices including body vertices, Nj as vectors from body; Fig. 10 and Par. 97 discusses use of body surface vectors for determining garment to body mapping)
Both Grinspun and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing for more versatile clothing previews, allowing more realistic information to be displayed by accounting for more realistic body shapes, while also allowing for a greater diversity of display information. 

Claims 37-41, 45-46, 48-49 and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun et al. (US 2014/0114620 A1) in view of Hua et al. (US 2017/0161948 A1) and in further view of Looney et al. (US 2005/0267614 A1). 
Regarding claim 37, the limitations included from claim 35 are rejected based on the same rationale as claim 35 set forth above.  Further regarding claim 37, Looney discloses: 
Wherein deforming both the three-dimensional human body model (Par. 43 of Looney: portion of body that is to remain deformable during modeling based on physics-based criteria; Par. 51: body model moved through time and space) and the three-dimensional representation of the garment (Par. 57 of Looney: garment can be modeled in various initial states, such as in a relaxed, undeformed state, or in a non-relaxed or deformed state) comprise optimizing an energy function that represents a variational formulation of the physical properties of deformation of the body and the garment, which attributes cost to deformation of the body and garment away from a reference state (Par. 57 of Looney: garment modeled in initial state; Par. 59: fixed points aid in the garment being "applied" to the meshed body by using motion curves to prescribe motion to the fixed points such that the fixed points are translated from a first initial modeled position to a second fixed position relative to the meshed body, where garment is first applied, and simulation calculates stresses and strains associated with fit prior to body motion, and further driving motion of the body through predetermined motion curves, performing dynamic stress-strain calculations on the deformable volume and garment correlated with dynamic fit and comfort; Par. 60: Fit and comfort analysis can be achieved by use of a dynamic stress-strain analyzer, which supplies an output of deformed motion and corresponding forces, such as stress and strain, where the forces include forces associated with deforming both the body and the garment, and garment deformation and the magnitude of the forces required to generate the deformation can be correlated to fit and comfort)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, with the additional dynamic modeling mechanics provided by Looney, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by efficiently simulating dynamic movement (see Par. 12 of Looney discussing need to model soft, deformable garment objects under dynamic conditions that are not overly computer-time intensive.)
Regarding claim 38, the limitations included from claim 35 are rejected based on the same rationale as claim 35 set forth above.  Further regarding claim 38, Looney discloses: 
Wherein simulating the three dimensional physical interaction of the three dimensional body model with the three dimensional representation of the garment comprises: obtaining a movement of the body model which models movement of the three-dimensional human body model over a series of time steps; (Par. 51 of Looney: To do motion simulation and fit modeling it is necessary that motion of the body portion being modeled be driven, i.e., moved through space in time; Par. 53: kinematic animation to drive motion of interfacial surface)
For each of the time steps, optimizing (e.g. extremizing) an energy function that represents a variational formulation of the physical properties of deformation of the body and the garment, which attributes cost to deformation of the body and garment away from a reference (e.g. non-deformed) state (Par. 57 of Looney: garment modeled in initial state; Par. 59: fixed points aid in the garment being "applied" to the meshed body by using motion curves to prescribe motion to the fixed points such that the fixed points are translated from a first initial modeled position to a second fixed position relative to the meshed body, where garment is first applied, and simulation calculates stresses and strains associated with fit prior to body motion, and further driving motion of the body through predetermined motion curves, performing dynamic stress-strain calculations on the deformable volume and garment correlated with dynamic fit and comfort; Par. 60: Fit and comfort analysis can be achieved by use of a dynamic stress-strain analyzer, which supplies an output of deformed motion and corresponding forces, such as stress and strain, where the forces include forces associated with deforming both the body and the garment, and garment deformation and the magnitude of the forces required to generate the deformation can be correlated to fit and comfort)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, with the additional dynamic modeling mechanics provided by Looney, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by efficiently simulating dynamic movement (see Par. 12 of Looney discussing need to model soft, deformable garment objects under dynamic conditions that are not overly computer-time intensive.)
Regarding claim 39, Hua further discloses:
Wherein optimizing the energy function is subject to one or more non-penetration constraints that prevent the three dimensional representation of the garment from penetrating the three-dimensional human body model (Par. 34 of Hua: The deformation may include collapsing a specific (inner) garment mesh in the layering order onto the target body mesh, expanding outer garment mesh(s) to accommodate the inner garment mesh and shape-recovering the inner (collapsed) garment mesh toward the outer expanded garment such that the inner garment mesh does not intersect the outer expanded garment meshes and does not intersect the target body mesh; Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.  
Regarding claim 40, Hua further discloses:
Wherein the one or more non-penetration constraints that prevent the three dimensional representation of the garment from penetrating the three-dimensional human body model comprise: an intermediate implicit surface parameterized by Xs which is constrained by the outer surface of the three-dimensional human body model; and (Par. 50 of Hua: Mapping module 121 may be configured to calculate mappings from each vertex of the garment mesh(s) to closest points on the template body mesh that are within a predetermined threshold of the vertex, and assigns weighting to each identified closest garment mesh vertex and each identified closest template body mesh vertex; Par. 97: Par. 97: equations 1-10; Par. 98: deform garment that is intersection-free with target body mesh)
One or more intermediate constraints that prevent the three dimensional representation of the garment from penetrating the implicit surface (Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh; Fig. 9 and Par. 96: distance thresholds including vertex vectors; Par. 97: equations 1-10; Par. 98: deform garment that is intersection-free with target body mesh)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.
Regarding claim 41, Hua further discloses:
Wherein the one or more intermediate constraints are constructed by a combination of basis functions (Figs. 9 and 10 of Hua demonstrate series of vectors representing curves; Par. 97, equations 1-10 demonstrate mapping for each vertex Vi)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.
Regarding claim 46, Grinspun modified by Hua and Looney further discloses: 
Wherein the energy function comprises a pseudo-potential representing frictional energy dissipation due to deformation (Par. 80 of Grinspun: contact models describe friction between cloth garment and body, using springs at collision sites for contacts and describing friction using a moving anchor spring approach can be used that enables both static and dynamic friction modes, where contacting nodes are connected by springs to seeded anchor vertices placed on the contacting surface, and updating or releasing anchor positions with respect to nodal movement)
Also Looney further discloses: 
Wherein the energy function comprises a pseudo-potential representing frictional energy dissipation due to deformation (Par. 81 of Looney: When load requirements are governed by non-uniform conditions such as contact with asymmetric bodies (e.g. baby hip, pudendal region, or nonlinear tool path), asymmetric load distribution (e.g. laminates of varying local section properties), the elastic structures can be represented as a patterned unit cell on the feature to model stress/strain, contact, responses in product and process conditions)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.
Regarding claim 48, Grinspun discloses: 
A method for generating a three dimensional representation of a garment, the method comprising: (Abstract of Grinspun: method and system for interactive garment modeling and editing including 3D draped model)
Obtaining a three dimensional human body model comprising an outer surface, the outer surface representative of an outermost surface of a human body; (Fig. 5 and Par. 48 of Grinspun: user can select from multiple curved bodies, or upload a curved body – see Figs. 1 and 2 showing different bodies having outermost surfaces)
Obtaining a three dimensional representation of a garment; and (Par. 34 of Grinspun: interactively displaying 2D flat pattern for constructing a garment, where user can interactively edit 2D flat pattern and instantaneously obtain feedback with resulting 3D draped representation – Figs. 1 and 2)
Simulating a three dimensional physical interaction of the three dimensional body model with a three dimensional representation of the garment; (Figs. 1 and 2 of Grinspun shows simulation window with 3D representations of garment with body; Par. 34: interactively edit garment and instantaneously view 3D draped representation)
Wherein simulating the three-dimensional physical interaction comprises: deforming [Examiner notes that Figs. 2 and Fig. 4 of Grinspun show different body positions of same model, while Figs. 1 and 2 show use of different body shapes, but does not provide a good description of deforming the 3D human body model)] the three dimensional representation of the garment; (Fig. 2 and Par. 39 of Grinspun: using mouse pointer, user selects lower boundary of 3D draped representation of dress, causing dress to lengthen in 3D); and displaying the deformed three-dimensional human body model and the deformed three-dimensional representation of the garment; (Figs. 1 and 2 and Par. 34 of Grinspun: interactively edit garment and instantaneously view 3D draped representation; Par. 36: three-dimensional simulated representation 140 resulting from the two-dimensional flat patterns draped over a body 150; Also Fig. 12 and Par. 71 discusses deformation of clothing; Further note Figs. 1 and 2 show different garment shapes applied to different 3D models)

Hua discloses: 
Wherein simulating the three-dimensional physical interaction comprises: deforming both the three-dimensional human body model and the three dimensional representation of the garment; (Par. 98 of Hua: after the template body mesh is deformed to its new shape (as the target body mesh), the garment mesh may also deform to a new shape that is intersection-free with the target body mesh – Also see Figs. 5A-5F and Figs. 15A-15C and Par. 113 discussing mapping garment to template body meshes) and displaying the deformed three-dimensional human body model and the deformed three-dimensional representation of the garment (Figs. 5A-5F and 15A-15C and Par. 64 of Hua: display 170 may be any device or combination of devices suitable for displaying 3D polygonal meshes, including deformed and/or layered garment meshes with respect to a target body mesh)
	Both Grinspun and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing for more versatile clothing previews, allowing more realistic information to be displayed by accounting for more realistic body shapes, while also allowing for a greater diversity of display information. 
Looney discloses: 
Wherein deforming both the three-dimensional human body model (Par. 43 of Looney: portion of body that is to remain deformable during modeling based on physics-based criteria; Par. 51: body model moved through time and space) and the three-dimensional representation of the garment (Par. 57 of Looney: garment can be modeled in various initial states, such as in a relaxed, undeformed state, or in a non-relaxed or deformed state) comprise optimizing an energy function that represents a variational formulation of the physical properties of deformation of the body and the garment, which attributes cost to deformation of the body and garment away from a reference state (Par. 57 of Looney: garment modeled in initial state; Par. 59: fixed points aid in the garment being "applied" to the meshed body by using motion curves to prescribe motion to the fixed points such that the fixed points are translated from a first initial modeled position to a second fixed position relative to the meshed body, where garment is first applied, and simulation calculates stresses and strains associated with fit prior to body motion, and further driving motion of the body through predetermined motion curves, performing dynamic stress-strain calculations on the deformable volume and garment correlated with dynamic fit and comfort; Par. 60: Fit and comfort analysis can be achieved by use of a dynamic stress-strain analyzer, which supplies an output of deformed motion and corresponding forces, such as stress and strain, where the forces include forces associated with deforming both the body and the garment, and garment deformation and the magnitude of the forces required to generate the deformation can be correlated to fit and comfort)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the Hua, with the additional dynamic modeling mechanics provided by Looney, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by efficiently simulating dynamic movement (see Par. 12 of Looney discussing need to model soft, deformable garment objects under dynamic conditions that are not overly computer-time intensive.)
Regarding claim 49, Grinspun modified by Hua further discloses: 
Wherein the three dimensional human body model comprises a three-dimensional body mesh and the method comprises comprising constraining the three-dimensional body mesh to avoid penetration of an inner body surface, (Par. 34 of Hua: The deformation may include collapsing a specific (inner) garment mesh in the layering order onto the target body mesh, expanding outer garment mesh(s) to accommodate the inner garment mesh and shape-recovering the inner (collapsed) garment mesh toward the outer expanded garment such that the inner garment mesh does not intersect the outer expanded garment meshes and does not intersect the target body mesh; Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh), the inner body surface comprising an implicit surface (Fig. 8 and Par. 104 of Hua: mappings of vertices including body vertices, Nj as vectors from body; Fig. 10 and Par. 97 discusses use of body surface vectors for determining garment to body mapping)
Both Grinspun and Hua are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing for more versatile clothing previews, allowing more realistic information to be displayed by accounting for more realistic body shapes, while also allowing for a greater diversity of display information. 
Regarding claim 51, Grinspun modified by Hua and Looney further discloses: 
Wherein the energy function comprises a pseudo-potential representing frictional energy dissipation due to deformation (Par. 80 of Grinspun: contact models describe friction between cloth garment and body, using springs at collision sites for contacts and describing friction using a moving anchor spring approach can be used that enables both static and dynamic friction modes, where contacting nodes are connected by springs to seeded anchor vertices placed on the contacting surface, and updating or releasing anchor positions with respect to nodal movement)
Also Looney further discloses: 
Wherein the energy function comprises a pseudo-potential representing frictional energy dissipation due to deformation (Par. 81 of Looney: When load requirements are governed by non-uniform conditions such as contact with asymmetric bodies (e.g. baby hip, pudendal region, or nonlinear tool path), asymmetric load distribution (e.g. laminates of varying local section properties), the elastic structures can be represented as a patterned unit cell on the feature to model stress/strain, contact, responses in product and process conditions)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.
Regarding claim 52, Grinspun modified by Hua and Looney further disclose in view of Hua:
Wherein optimizing the energy function is subject to one or more non-penetration constraints that prevent the three dimensional representation of the garment from penetrating the three-dimensional human body model (Par. 34 of Hua: The deformation may include collapsing a specific (inner) garment mesh in the layering order onto the target body mesh, expanding outer garment mesh(s) to accommodate the inner garment mesh and shape-recovering the inner (collapsed) garment mesh toward the outer expanded garment such that the inner garment mesh does not intersect the outer expanded garment meshes and does not intersect the target body mesh; Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.
Regarding claim 53, Grinspun modified by Hua and Looney further disclose in view of Hua:
Wherein the one or more non-penetration constraints that prevent the three dimensional representation of the garment from penetrating the three-dimensional human body model comprise: an intermediate implicit surface which is constrained by the outer surface of the three-dimensional human body model; and (Par. 50 of Hua: Mapping module 121 may be configured to calculate mappings from each vertex of the garment mesh(s) to closest points on the template body mesh that are within a predetermined threshold of the vertex, and assigns weighting to each identified closest garment mesh vertex and each identified closest template body mesh vertex; Par. 97: Par. 97: equations 1-10; Par. 98: deform garment that is intersection-free with target body mesh)
One or more intermediate constraints that prevent the three dimensional representation of the garment from penetrating the implicit surface (Par. 52: reconstruction module 123 may also apply a collision detection and response process to avoid intersections between the final reconstructed garment mesh and the target body mesh; Fig. 9 and Par. 96: distance thresholds including vertex vectors; Par. 97: equations 1-10; Par. 98: deform garment that is intersection-free with target body mesh)
Grinspun, Hua and Looney are directed to 3D display of garments as worn by 3D human models for previewing worn clothing designs.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, and the additional dynamic modeling mechanics provided by Looney, with the technique for preventing collisions between models as provided by Hua, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect the 3D human body model.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinspun et al. (US 2014/0114620 A1) in view of Hua et al. (US 2017/0161948 A1) and Looney et al. (US 2005/0267614 A1) and in further view of Macedo (Macêdo, J. P. Gois and L. Velho, "Hermite Interpolation of Implicit Surfaces with Radial Basis Functions," 2009 XXII Brazilian Symposium on Computer Graphics and Image Processing, 2009, pp. 1-8, doi: 10.1109/SIBGRAPI.2009.11)
Regarding claim 42, the limitations included from claim 41 are rejected based on the same rationale as claim 41 set forth above and incorporated herein.  Further regarding claim 42, Macedo discloses: 
Wherein the basis functions comprise Hermite radial basis functions (Abstract of Macedo: Hermite radial basis function (HRBF) implicits method to compute a global implicit function which interpolates scattered multivariate Hermite data (unstructured points and their corresponding normals), allowing the computation of implicit surfaces rich in details, with irregularly spaced points even in the presence of close sheets; Fig. 2 on Page 2 of Macedo: HRBF for close sheets)
Grinspun, Hua, Looney and Macedo are directed to 3D computer graphic modeling. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for processing 3D clothing data as worn by different 3D human models as presented by Grinspun, using the technique of modifying both garments and human models for displaying clothing as provided by Hua, the additional dynamic modeling mechanics provided by Looney, and the technique for preventing collisions between models as provided by Hua, with the additional technique of modeling interactions between surfaces as provided by Macedo, using known electronic interfacing and programming techniques.  The modification results in an improved system by improving the realistic modeling of garments by ensuring garments do not unnaturally intersect, especially with close proximity (see e.g. Page 1, right col., last paragraph of Macedo discusses capability of identifying and handling close sheets without the need of 

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peshek et al. (US 2018/0014583 A1).
Regarding claim 54, Peshek discloses: 
A method for generating three-dimensional representations of a garment, the method comprising: (Abstract and Par. 25 of Peshek: System and method for anatomy warping garment, including applying flat grid to 3-D body shape; Also Fig. 6 and Par. 66)
Obtaining a three-dimensional human body model comprising an outer surface, the outer surface representative of an outermost surface of a human body (Fig. 5A and Par. 67 of Peshek: identify 3D body shape)
Obtaining a plurality of two-dimensional garment pattern elements, each garment pattern element representative of a portion of a garment (Par. 69 of Peshek: one or more construction lines and/or details for a flat garment are identified, e.g. pockets, etc. - Fig. 5C)
Generative a two-dimensional map of the three-dimensional map of the three-dimensional human body model and displaying the two-dimensional map on a display; (Par. 68 of Peshek: the desired 3-D body shape is converted into a 2-D depth map)
Permitting user arrangement of a first set of garment pattern elements from among the plurality of two-dimensional garment pattern elements on the displayed two-dimensional map to thereby display an arrangement of the first set of garment pattern elements on the two-dimensional map; (Fig. 5D and Par. 70 of Peshek: “FIG. 5D illustrates an example of the flat pockets 500 as shown in FIG. 5C being positioned over the buttocks 560 on the 2-D depth map 570”, where the size and positioning may come from an adjustment task where the consumer can adjust the size and position of the construction lines and/or details on a simulated garment; Par. 71: construction lines and/or details are adjusted based on their position on the 2-D depth map to create warped construction details and/or lines)
Generating and display a first (Fig. 16 and Par. 72 of Peshek: at operation 1612, a 2-D image of the warped construction lines and/or details is created utilizing perspective projection)
Permitting user re-arrangement of one or more of the first set of garment pattern elements on the displayed two-dimensional map to thereby display a second arrangement of a second set of garment pattern elements on the two-dimensional map; and (Par. 73 of Peshek: consumer adjusts anatomy warped construction line or detail, to simulate less or more warping; Also Par. 75: determining one or more construction lines and/or details for changing a perception of the selected feature toward the desired appearance based on the rules of perception at operation 1706; and adding the one or more determined construction lines and/or construction details to the garment at operation 1708; Par. 76: warping, sizing and positioning adjusted based on consumer feedback, where consumer can adjust the amount of warping on a simulated garment, and adjusting the construction details and/or lines utilizing the position on the 2-D depth map to create warped construction details and/or lines)
Generating and display a second three-dimensional representation of a second garment, the second three-dimensional representation of the second garment based at least in part on the second arrangement of the second set of garment pattern elements on the two-dimensional map (Par. 74 of Peshek: utilize warped construction lines or details based on 2-D images to add to an already constructed garment; Par. 76: warping, sizing and positioning adjusted based on consumer feedback, where consumer can adjust the amount of warping on a simulated garment, and adjusting the construction details and/or lines utilizing the position on the 2-D depth map to create warped construction details and/or lines; Figs. 6, 7, and 9)
Although the first embodiment disclosed by Peshek does not explicitly disclose the generating using a 3D representation, a separate embodiment of Peshek does disclose generating and display a first three-dimensional representation of the garment worn on the three-dimensional human body model, the first three-dimensional representation of the garment based at least in part on the arrangement of the first set of garment pattern elements on the two-dimensional map; (Fig. 18 and Par. 78 of Peshek: method includes applying flat gird to or bending flat grid around actual 3-D body shape or desired 3-D body shape of selected body feature; Figs. 6, 7 and 9)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system and method for warping a garment on a body model with user refinement as taught by the first embodiment of Peshek with the technique of utilizing the image data to warp to a 3D space as taught by the second embodiment of Peshek, using known electronic interfacing and programming techniques.  The modification provides an improved preview of clothing on a particular human body shape by using 3D rather than 2D for more realistic and easier to understand the relationship of the garment as applied to a human 
Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and correcting for the minor typographical errors incorporated from parent claim 49.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616